DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on September 28, 2021.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 9/28/2021 and 4/26/2022 have been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on September 28, 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai X H (JP-2015202031-A).
	Regarding claim 1, Dai X H discloses a current detection circuit (i.e. current detector 103a of Figure 1 and circuit of Figure 2) for detecting a value of a component (i.e. positive or negative polarity of primary current I1 of Figure 2) in a predetermined direction (i.e. forward direction of the current detection circuit) (See Abstract) of a switching current using a current transformer (Fig. 2, current transformer 110), 
 	wherein, when the switching current flowing in a primary side of the current transformer (Fig. 2, current transformer 110) has a component in a direction opposite (i.e. negative polarity of primary current I1 of Figure 2) to the predetermined direction (i.e. forward direction of the current detection circuit), a connection state of reset elements (Fig. 2, switches 115a and 115b) on a secondary side of the current transformer (Fig. 2, current transformer 110) is switched (i.e. switch 115a is turned on) (See paragraph [0026]) such that an impedance of a magnetic reset (Fig. 2, circuit of reset resistor 112 and detection resistor 113) on the secondary side of the current transformer (Fig. 2, current transformer 110) is decreased (See Abstract and paragraphs [0026]-[0027]).
 	Regarding claim 12, Dai X H further discloses a switch (Fig. 2, switch 114) configured to switch the impedance (Fig. 2, detection resistor 113), 
 	 	wherein the switch (Fig. 2, switch 114) is controlled using a signal different from that for a main switch (Fig. 2, switch 105a) through which the switching current flows (i.e. switch 114 is configured according to the switching timing of switching element 105b. See paragraphs [0026]-[0027]).
 	Regarding claim 14, Dai X H further discloses a power conversion device (Fig. 1, circuit of diode bridge of diodes 1004a-d, capacitor 106 and current detector 103a) comprising: 
 	a main circuit (Fig. 1, circuit of diode bridge of diodes 1004a-d and capacitor 106) configured to supply an output voltage (Fig. 1, voltage across capacitor 106 to load 107) using the switching current; and 
 	the current detection circuit (i.e. current detector 103a of Figure 1 and circuit of Figure 2).
 	Regarding claim 15, Dai X H further discloses a power system (i.e. circuit of Figure 1) comprising the power conversion device (Fig. 1, circuit of diode bridge of diodes 1004a-d, capacitor 106 and current detector 103a).


Allowable Subject Matter
8.	Claims 2-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claims 2-3 and 7-11, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A current detection circuit, comprising: a detection diode; a detection resistor; a first reset resistor and a second reset resistor as the reset elements; a reset diode; and a switch, 
 	wherein a series connection circuit of the detection diode and the detection resistor is connected in parallel to the secondary side winding of the current transformer, 
 	a series connection circuit of the switch and the second reset resistor, and the first reset resistor are connected in parallel, the parallel connection circuit and the reset diode are connected in series, and the circuits are connected in parallel to the secondary side winding of the current transformer, 
 	the detection diode is connected in a direction in which the detection diode conducts when the switching current flows in the predetermined direction, 
 	the reset diode is connected in a direction in which the reset diode blocks conduction when the switching current flows in the predetermined direction, 
 	the switch is set in a non-conducting state when the switching current is a current flowing in the predetermined direction, and 
 	the switch is set in a conducting state when the switching current is also a current flowing in a direction opposite to the predetermined direction.

Regarding claims 4-5, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A current detection circuit, comprising: a detection diode; a detection resistor; a first reset resistor and a second reset resistor as the reset elements; a reset diode; and a switch, 
 	wherein a series connection circuit of the detection diode and the detection resistor is connected in parallel to the secondary side winding of the current transformer, 
 	a parallel connection circuit of the switch and the first reset resistor, the second reset resistor, and the reset diode are connected in series, and the circuits are connected in parallel to the secondary side winding of the current transformer,
 	the detection diode is connected in a direction in which the detection diode conducts when the switching current flows in the predetermined direction, 
 	the reset diode is connected in a direction in which the reset diode blocks conduction when the switching current flows in the predetermined direction, 
 	the switch is set in a non-conducting state when the switching current is a current flowing in the predetermined direction, and 
 	the switch is set in a conducting state when the switching current is also a current flowing in a direction opposite to the predetermined direction.

Regarding claim 6, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A current detection circuit according to claim 1, comprising: a detection diode; a detection resistor; a first reset resistor and a discharge resistor as the reset elements; a reset capacitor; a reset diode; and a switch, 
 	wherein a series connection circuit of the detection diode and the detection resistor is connected in parallel to the secondary side winding of the current transformer, 
 	a first parallel connection circuit of a series connection circuit of the switch and the discharge resistor, and the reset diode, and a second parallel connection circuit of the first reset resistor and the reset capacitor are connected in series, and the series connection circuit is connected in parallel to the secondary side winding of the current transformer, 
 	the detection diode is connected in a direction in which the detection diode conducts when the switching current flows in the predetermined direction, 
 	the reset diode is connected in a direction in which the reset diode blocks conduction when the switching current flows in the predetermined direction, 
 	the switch is set in a non-conducting state when the switching current is a current flowing in the predetermined direction, and 
 	the switch is set in a conducting state when the switching current is also a current flowing in a direction opposite to the predetermined direction.

Regarding claim 13, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A current detection circuit, comprising: 
 	a switch configured to switch the impedance, 
  	wherein the reset element includes a plurality of reset resistors and one or more reset capacitors.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kammiller (US 5,923,548) deals with an active clamp used to maintain proper current transformer operation, and Lee et al (US 2016/0161530) deals with a current sensing circuit.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838